DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al (JP 2011-219295), an English computer translation (CT) is provided, in view of Matsui et al (JP 2008-290885), an English computer translation (CT2) is provided, and Oma (JP 06-298594), an English computer translation (CT3) is provided.
Tsuge et al teaches a crystal growth apparatus comprising: a heat source (work coil 13); a crucible 1c including a container body in which a raw material 2 is to be received and a lid part 1a on which a seed crystal 3 is to be mounted; a first heat insulating part 5 (adjacent the crucible and supported by support 10 in Fig 5) which is disposed externally of the crucible; a second heat insulating part 5 (insulation supported by support 11) which is disposed externally of the first heat insulating part 5 (support by support 10); and a radiation type temperature measuring unit (CT [0048] teaches a two color thermometer measure temperature and an optical path is provided in insulating material) configured to measure a temperature of the crucible (Figs 1-7; CT [0030]-[0050].
Tsuge et al teaches a two color thermometer measures temperature and an optical path is provided in insulating material (CT [0048]). Tsuge et al does not explicitly teach at least one first through-hole penetrating in a thickness direction of the first heat insulating part; and at least one second through-hole penetrating in a thickness direction is provided in the second heat insulating part.
In a crystal growth apparatus, Matsui et al teaches a SiC single crystal manufacturing apparatus is provided with a graphite crucible 1 composed of a bottomed cylindrical container body 1a and a circular lid 1b; a circular SiC seed crystal 2 is 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tsuge et al by providing at least one first through-hole penetrating in a thickness direction of the first heat insulating part; and at least one second through-hole penetrating in a thickness direction is provided in the second heat insulating part, to provide an optical pathway to measure the temperature of the crucible at a plurality of different height using radiation thermometers, as taught by Matsui et al.
The combination of Tsuge et al and Matsui et al does not teach a moving mechanism configured to move the first heat insulating part and the second heat insulating part relative to each other.
In a crystal growth apparatus, Oma teaches a SiC sublimation crystal growth apparatus comprising a heating coil 5, a crucible 6 holding a raw material powder c, a 8 supported by legs 12, a support shaft 15, 15b connected to rotational drive means 17 configured to rotate and move the crucible up and down (CT3 [0009]-[0018]). Oma teaches the support member is configured to be independently movable up and down so the desired temperature can be easily set (CT3 [0013]-[0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Tsuge et al and Matsui et al’s crucible and insulation support 10 (Tsuge Fig 5), to be independently movable up and down so the desired temperature can be easily set (CT3 [0013]-[0018]), as taught by Oma.
Referring to the limitation “a moving mechanism configured to move the first heat insulating part and the second heat insulating part relative to each other, and to switch between a state in which the first through-hole and the second through-hole communicate with each other and a state in which the first and second through holes do not communicate with each other,” this feature is taught by the combination of Tsuge et al, Matsui et al and Oma. Tsuge et al teaches a crucible and a first insulation 5 supported by a shaft 10, and a second insulation 5 (see Fig 5).  Matsui teaches providing optical sight holes through the insulation to measure temperature (see Figs 4-5). Oma teaches the shaft support the crucible is capable of rotation and vertical upward and downward movement (Fig 1; CT3 [0013]). Therefore, by modifying Tsuge et al support shaft 10 which supports the crucible and the insulation, to be capable of rotation and vertical movement, as taught by Oma, the optical sight holes through the layers of insulation, as taught by Matsui et al, can be made to communicate or not communicate.
5 is movably provided along with the crucible (Tsuga Fig 5) is supported by 10 and the support rod is movable (Oma Fig 1; CT3 [0012]-[0016]); the second heat insulating part 5 is fixed to a furnace body on shafts 11 (Tsuga Fig 5); and the moving mechanism is configured to move both the crucible and the first heat insulating part relative to the second heat insulating part (Oma Fig 1; CT3 [0012]-[0016]).
Referring to claim 3, the combination of Tsuge et al, Matsui et al and Oma teaches a cylindrical heat insulating cylinder 8 (Oma CT3 [0012]), and the crucible has cylindrical shape (Matsui CT2 [0031]), and the crucible support rotates (Oma Fig 1).
Referring to claim 4, the combination of Tsuge et al, Matsui et al and Oma teaches the first heat insulating part 5 includes a first sidewall that is disposed to surround an outer surface of the crucible 1c (Tsuga Fig 5); the at least one first through-hole 13, 14, 15, 16, 17 is a first transverse hole that is provided to pass through the first sidewall; the second heat insulating part 5 includes a second sidewall that is disposed to surround an outer surface of the first sidewall; and the at least one second through-hole 13, 14, 15, 16, 17 is a second transverse hole that is provided to pass through the second sidewall (See Matsui Fig 1 which teaches providing sight holes through insulation to measure the temperature of the crucible at various heights).
Referring to claim 5, the combination of Tsuge et al, Matsui et al and Oma teaches a first heat insulating part 6 includes a first upper wall that is disposed to cover an upper surface of the crucible (Matsui Fig 1); the first through-hole 17 is a first longitudinal hole that is provided to pass through the first upper wall (Matsui Fig 1); the 5 (Tsuga a second insulating member 5 disposed to cover an upper wall of the crucible and holes for temperature detection) includes a second upper wall that is disposed to cover an upper surface of the first upper wall; and the second through-hole is a second longitudinal hole that is provided to pass through the second upper wall (See Matsui which teaches providing sight holes through insulation to measure the temperature of the crucible at various heights).
Referring to claim 6, the combination of Tsuge et al, Matsui et al and Oma teaches the first heat insulating part 5 includes a first sidewall that is disposed to cover an outer surface of the crucible, and a first upper wall that is disposed to cover an upper surface of the crucible (Oma Fig 1 teaches first insulator 13 covering upper surface of crucible 6); the at least one first through-hole is a first longitudinal hole that is provided to pass through the first upper wall, and a first transverse hole that is provided to pass through the first sidewall; the second heat insulating part 8 includes a second sidewall that is disposed to cover an outer surface of the first sidewall (Oma Fig 1), and a second upper wall that is disposed to cover an upper surface of the first upper wall; and the at least one second through-hole is a second longitudinal hole that is provided to pass through the second upper wall, and a second transverse hole that is provided to pass through the second sidewall (Matsui teaches providing optical holes thru insulation and walls to measure the temperature of the crucible).
Referring to claim 7-8, the combination of Tsuge et al, Matsui et al and Oma teaches moving mechanism includes a lifting device that raises/lowers the crucible and the first heat insulating part 5 (Tsuga teaches crucible insulation 5 in Fig 5; Oma CT3 [0012]-[0015] teaches movable up and down and rotation in Fig 1).
5 in Fig 5,  and Matsui teaches transverse holes temperature detection (Fig 1).
Referring to claim 10, the combination of Tsuge et al, Matsui et al and Oma teaches the first heat insulating part includes a first sidewall that is disposed to cover a lateral surface of the crucible; the at least one first through-hole is a first transverse hole that is provided to pass through the first sidewall; the second heat insulating part includes a second sidewall that is disposed to cover a lateral surface of the first sidewall; and the at least one second through-hole is a second transverse hole that is provided to pass through the second sidewall (Tsuge teaches a first and second sidewall of insulation 5 in Fig 5,  and Matsui teaches transverse holes temperature detection (Fig 1).
Referring to claim 11-14, the particular materials for the raw material and seed crystal are intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. .

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
Applicant’s argument that the prior art does not teach “a moving mechanism configured to move the first heat insulating part and the second heat insulating part relative to each other, and to switch between a state in which the first through-hole and the second through-hole communicate with each other and a state in which the first and second through holes do not communicate with each other,” is noted but not found persuasive. This feature is taught by the combination of Tsuge et al, Matsui et al and Oma. Tsuge et al teaches a crucible and a first insulation 5 supported by a shaft 10, and a second insulation 5 (see Fig 5).  Matsui teaches providing optical sight holes through the insulation to measure temperature (see Figs 4-5). Oma teaches the shaft support the crucible is capable of rotation and vertical upward and downward movement (Fig 1; CT3 [0013]). Therefore, by modifying Tsuge et al support shaft 10 which supports the crucible and the insulation, to be capable of rotation and vertical movement, as taught by Oma, the optical sight holes through the layers of insulation, as taught by Matsui et al, can be made to communicate or not communicate.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that the a person of ordinary skill in the art would have no reason to modify the crucible support of Tsuge or Matsui to move it up and down independently is noted but not found persuasive. First, this is mere attorney argument which lacks evidence; therefore is not persuasive. Second, the crucible and fixed seed apparatus taught by Tsuge is the essentially the same as the prior art apparatus taught by Oma (see Oma Fig 2), which is improved upon by having independently movable and rotatable seed and crucibles (see Oma Fig 1). Therefore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Oma clearly teaches the prior art taught can be improved by providing independently movable and rotatable seed and crucible shafts, to set a desired temperature (CT3 [0013]-[0015]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2014-234331 teaches a crucible 1 with surrounding insulation 5 and moving mechanisms 12 for moving insulation (Fig 3).
Davis et al (US 4,866,005) teaches optical sight holes 45, 50, 51 through insulation 46 (Fig 6)
JP 2011-219287 teaches a moving mechanism for moving insulation relative to a crucible (abstract; Fig 7).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714